DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 10/27/2020.  Claims 1-20 have been examined.  This office action is Non-Final.

Drawings
The Applicant has filed a replacement drawing for Figure 5, filed on 12/9/2020.  The Examiner has reviewed Figure 5 replacement and it is acceptable.

                                                   Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where
the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either
anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg,
140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d
2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van
Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on nonstatutory double patenting
provided the reference application or patent either is shown to be commonly owned with the
examined application, or claims an invention made as a result of activities undertaken within the
scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination
under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AJA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the
form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely
online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal
Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-L jsp.

5. 	Claims 1-11, 15, and 19-20 of Application 17/081,406  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, and 6-10 of U.S. Patent No. 10,887,287.
Although the claims at issue or not identical, they are not patentably distinct from each other because claims 1-11, 15, and 19-20 of application 17/081,406  is anticipated by
Patent no. 10,887,287 claims 1-4, and 6-10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6-8, 10-12, 14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Driscoll et al. (9,792,426) in view of Shappir et al. (2006/0230438).

As per claim 1, A method comprising: 
sending, by a computing device to a server, a request to generate an anonymous session (Driscoll: See Fig. 4 #402; and See Fig. 5A #502; col. 2, lines 18-19; col. 4, lines 1-12, request for anonymous access, the client (i.e. computing device) sends to the broker server, a request to generate an anonymous session); 
based on the request, receiving, by the computing device from the server, configuration information for generating the anonymous session (Driscoll: see col. 2, lines 15-28; and col. 6, lines 21-27; based on the request, receiving by the client from the broker server, anonymous-user credentials (i.e. configuration information) for generating the anonymous session); 
based on the configuration information, sending, by the computing device to a target machine, a request to initiate generation of the anonymous session on the target machine (Driscoll: col. 4, lines 1-12; col. 8, lines 12-31, based on the configuration information (i.e. anonymous-user credentials), sending, by the client to a target resource (includes an operating system, thus includes a machine, which the Examiner asserts is the target machine, a request to initiate anonymous session with the target machine (i.e. target resource)), wherein the request to initiate generation of the anonymous session includes a request to initiate an anonymous helper associated with the anonymous session (Driscoll: col. 4, lines 1-12; col. 8, lines 12-40, request to initiate an anonymous session includes a request to initiate an anonymous account (i.e. anonymous helper) associated with the anonymous session).		
Driscoll do not explicitly disclose receiving, from a client device, a request to start an application; and based on receiving the request to start the application, causing the client device to connect to the anonymous session on the target machine.
However, analogous art of Shappir discloses receiving, from a client device, a request to start an application (Shappir: para. 0027, receiving from a client a request to launch an application); and based on receiving the request to start the application, causing the client device to connect to the anonymous session on the target machine (Shappir: para. 0027-0028, 0039, causing the client to connect to the anonymous session on the target machine).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shappir with the method/system of Driscoll to include receiving, from a client device, a request to start an application; and based on receiving the request to start the application, causing the client device to connect to the anonymous session on the target machine.
One would have been motivated to have a highly advantageous method of single sign-on implemented in remote desktop protocol (RDP), other than automatic login (Shappir: para. 0017). 
As per claim 2, Driscoll and Shappir disclose the method of claim 1.  
Shappir further discloses determining to generate the anonymous session based on a quantity of anonymous sessions in a pool of anonymous sessions being below a threshold quantity of anonymous sessions (Shappir: para. 0027, 0046, generate the anonymous session based on a pool of anonymous sessions, if there is a pool of anonymous sessions, then a session will be established).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shappir with the method/system of Driscoll to include determining to generate the anonymous session based on a quantity of anonymous sessions in a pool of anonymous sessions being below a threshold quantity of anonymous sessions.
One would have been motivated to have a pool of anonymous session, thus this method is efficient, and results in a reduced time required to establish a connection (Shappir: para. 0046). 

As per claim 3, Driscoll and Shappir discloses the method of claim 1.
The combination of Driscoll and Shappir further discloses wherein the sending the request to initiate generation of the anonymous session on the target machine comprises (Driscoll: See Fig. 4 #402; and See Fig. 5A #502; col. 2, lines 18-19; col. 4, lines 1-12, request for anonymous access, the client (i.e. computing device) sends to the broker server, a request to generate an anonymous session): connecting, by the computing device, to the anonymous session on the target machine (Driscoll: para. 0039, connecting the client to the anonymous session); and after an amount of time and before the causing the client device to connect to the anonymous session on the target machine, disconnecting the computing device from the anonymous session on the target machine (Shappir: para. 0046, disconnecting the client from the anonymous session, the client can be connected to the anonymous session on the target machine, the anonymous sessions stay in a disconnected state, until the client device  connected).
	Same motivation as claim 1 above.

As per claim 5, Driscoll and Shappir disclose the method of claim 1.
The combination of Driscoll and Shappir further discloses retrieving, by the anonymous helper associated with the anonymous session, a credential associated with a user of the client device; and using, by the anonymous helper (Driscoll:  col. 8, lines 12-32; retrieving, by the anonymous account (i.e. anonymous helper) associated with the anonymous session, anonymous-user credentials associated with the user of the client), the credential to start the application on the target machine(Shappir: para. 0044, the ticket to launch the application on the target machine).
Same motivation as claim 1 above.

As per claim 6, rejected under similar scope as claim 1.
As per claims 7-8, rejected under similar scope as claims 2-3.
As per claim 10, rejected under similar scope as claim 5.


As per claim 11, Driscoll discloses a method comprising: 
receiving, by a computing device, a request to initiate an anonymous session and an anonymous helper associated with the anonymous session (Driscoll: See Fig. 4 #402; and See Fig. 5A #502; col. 2, lines 18-19; col. 4, lines 1-12, request for anonymous access, the client (i.e. computing device) sends to the broker server, a request to generate an anonymous session); 
in response to the request, initiating the anonymous session and the anonymous helper (Driscoll: col. 4, lines 1-12; col. 8, lines 12-40, request to initiate an anonymous session includes a request to initiate a ticket manager (i.e. anonymous helper) associated with the anonymous session); 
receiving, from a client device, a request to connect to the anonymous session (Driscoll: col. 4, lines 1-12, receiving from the client a request to connect to the anonymous session); 
in response to the request to connect to the anonymous session, establishing a connection between the client device and the anonymous session (Driscoll: col. 4, lines 1-12, establishing a connection between the client and anonymous session); 
retrieving, via the anonymous helper, a credential associated with a user of the client device (Driscoll: col. 6, lines 21-27, anonymous access module (i.e. anonymous helper), a credential (i.e. anonymous-user credential).
Driscoll does not explicitly disclose starting, based on the credential associated with the user, an application.	However, analogous art of Shappir discloses starting, based on the credential associated with the user, an application (Shappir: para. 0027, receiving from a client a request to launch an application).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shappir with the method/system of Driscoll to include starting, based on the credential associated with the user, an application.
One would have been motivated to have a highly advantageous method of single sign-on implemented in remote desktop protocol (RDP), other than automatic login (Shappir: para. 0017). 
As per claim 12, Driscoll and Shappir disclose the method of claim 11.  Shappir further discloses wherein the connection comprises a display remoting protocol connection to the computing device (Shappir: para. 0016, discloses RDP (i.e. remote desktop protocol) as part of the connection process).
Same motivation as claim 11 above.
As per claim 14, Driscoll and Shappir disclose the method of claim 11.  Driscoll further discloses wherein the anonymous helper comprises a process running within the anonymous session (Driscoll: col. 6, lines 16-27, anonymous helper (i.e. anonymous access module) includes a process running within the anonymous session).
As per claim 16, Driscoll and Shappir disclose the method of claim 11.
The combination of Driscoll and Shappir further discloses further comprising converting, via the anonymous helper (Driscoll: col. 6, lines 16-27, anonymous helper (i.e. anonymous access module)), the anonymous session into a user-specific session customized for the client device (Shappir: para. 0039, converting the anonymous session, by switching the session from the anonymous security context to that of the user).
Same motivation as claim 11 above.
As per claim 17, Driscoll and Shappir disclose the method of claim 11.
Driscoll further discloses authenticating, based on the credential, the user with the anonymous session (Driscoll: col. 6, lines 17-32, and col. 8, lines 12-40, authenticating, based on the credential (i.e. anonymous-user credentials)).
As per claim 19, Driscoll and Shappir disclose the method of claim 11.
            The combination of Driscoll and Shappir further disclose after the starting the application (Shappir: para. 0027-0028, after launching the application), terminating the anonymous helper, (Driscoll: col. 8, lines 41-49, col. 12, lines 14-22; the anonymous account is terminated).
	Same motivation as claim 11 above.
As per claim 20, Driscoll and Shappir disclose the method of claim 11.
The combination of Driscoll and Shappir further disclose after the starting the application (Shappir: para. 0027, a client request to launch (i.e. start) an application), receiving, from the client device, a request to disconnect from the anonymous session; and in response to the request to disconnect, disconnecting the client device from the anonymous session and removing the anonymous session from the computing device (Driscoll: col. 8, lines 41-49, and col. 12, lines 14-22;  user logs out, disconnect from the anonymous user account, the anonymous user account is used to connect to the anonymous session, the Examiner asserts, that if the anonymous user account is removed the user cannot connect to the anonymous session; therefore, the anonymous session is disconnected).
Same motivation as claim 11 above.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Driscoll et al. (9,792,426) in view of Shappir et al. (2006/0230438), and further in view of Khan et al (2007/0061460). 

As per claim 4, Driscoll and Shappir disclose the method of claim 1.
The combination of Driscoll and Shappir further disclose wherein a plurality of anonymous sessions, including the anonymous session, are on the target machine (Shappir: para. 0027, and 0046, pool of anonymous sessions, including anonymous session are on the terminal server (i.e. target machine)) , wherein each of the plurality of anonymous sessions is associated 
with a respective anonymous helper (Driscoll: col. 8, lines 12-32; a plurality of anonymous session is associated with a ticket manager).
Driscoll nor Shappir do not explicitly disclose and wherein the causing the client device to connect to the anonymous session on the target machine is based on one or more of a location of the client device, an indication of a network that the client device is connected to, processor characteristics of the target machine, or memory characteristics of the target machine.
Khan discloses wherein the causing the client device to connect to the anonymous session on the target machine is based on one or more of a location of the client device, an indication of a network that the client device is connected to, processor characteristics of the target machine, or memory characteristics of the target machine (Khan: para. 0070, 0086, and 0113, discloses an indication of a network that the client device is connected to).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Khan with the method/system of Driscoll and Shappir to include wherein the causing the client device to connect to the anonymous session on the target machine is based on one or more of a location of the client device, an indication of a network that the client device is connected to, processor characteristics of the target machine, or memory characteristics of the target machine.
One would have been motivated have an efficient method of particular parameters associated with the remote access session setup (Khan: para. 0113). 
As per claim 9, rejected under similar scope as claim 4.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Driscoll et al. (9,792,426) in view of Shappir et al. (2006/0230438), and further in view of Jackson (2019/0317792).

As per claim 13, Driscoll and Shappir disclose the method of claim 11.
Driscoll further discloses wherein the receiving the request to initiate the anonymous session (Driscoll: See Fig. 4 #402; and See Fig. 5A #502; col. 2, lines 18-19; col. 4, lines 1-12, request for anonymous access, the client (i.e. computing device) sends to the broker server, a request to generate an anonymous session) comprises receiving, the request to initiate the anonymous session, and wherein the method further comprises, after the initiating the anonymous session, disconnecting from the anonymous session (Driscoll: col. 8, lines 41-49, and col. 12, lines 14-22;  user logs out, disconnect from the anonymous user account, the 
anonymous user account is used to connect to the anonymous session, the Examiner asserts, that if the anonymous user account is removed the user cannot connect to the anonymous session; therefore, the anonymous session is disconnected).
Driscoll and Shappir do not explicitly disclose a session manager to request an anonymous session, and disconnecting from the session manager.
However, analogous art of Jackson discloses a session manager to request an anonymous session, and disconnecting from the session manager (Jackson: para. 0031, 0036, and 0039, discloses the virtual manger can create an anonymous session, and the virtual manager (i.e. session manager) can destroy the virtual manager; thereby if the virtual manager is destroyed, the session is terminated).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Jackson with the method/system of Driscoll and Shappir to include a session manager to request an anonymous session, and disconnecting from the session manager.
One would have been motivated to have a flexible system that allows a virtual machine that can be created and destroyed (Jackson: para. 0039).  
As per claim 15, Driscoll and Shappir disclose the method of claim 11.
Driscoll and Shappir do not explicitly disclose further comprising keeping alive, via the anonymous helper, the anonymous session for a period of time after the initiating the anonymous session and before the establishing the connection with the client device.
However, analogous art of Jackson discloses keeping alive, via the anonymous helper, the anonymous session for a period of time after the initiating the anonymous session and before the establishing the connection with the client device (Jackson: para. 0053, discloses the session is keeps alive until the timer runs out).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Jackson with the method/system of Driscoll and Shappir to include keeping alive, via the anonymous helper, the anonymous session for a period of time after the initiating the anonymous session and before the establishing the connection with the client device.
One would have been motivated to have a secure and flexible system that gives a user time to send the credentials before the virtual machine is destroyed, after the timer has expired that can be created and destroyed (Jackson: para. 0053).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Driscoll et al. (9,792,426) in view of Shappir et al. (2006/0230438), and further in view of Barkie et al. (2012/0185925).
As per claim 18, Driscoll and Shappir disclose the method of claim 11.
Shappir further discloses wherein the starting the application (Shappir: para. 0027, launch an application).
 Driscoll nor Shappir disclose logging into the application as the user based on the credential to impersonate the user.
However, analogous art of Barkie discloses logging into the application as the user based on the credential to impersonate the user (Barkie: para. 0004, 0042, server acting on behalf (i.e. impersonate) of the user by utilizing credentials of the user to log into an application (i.e. service).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Barkie with the method/system of Driscoll and Shappir to include logging into the application as the user based on the credential to impersonate the user.
One would have been motivated to provide flexibility to in order to prevent erroneous errors in logging in (Barkie: para. 0002).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/25/2022
/J.E.J/Examiner, Art Unit 2439 


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439